Citation Nr: 0002887	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-11 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a separate evaluation for a right knee 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
October 1993.

This appeal arose from a March 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  These denials were confirmed and 
continued by a rating action issued in July 1995.


FINDINGS OF FACT

1.  The veteran has not been shown by credible evidence to 
suffer from a back condition which can be related to his 
period of service.

2.  Whether the veteran meets the criteria for the next 
higher rating (20 percent) for the right knee disability 
depends on whether there is a moderate impairment of the 
knee, flexion limited to 30 degrees, extension limited to 15 
degrees, or evidence of functional loss due to pain or during 
flare-ups, weakness, fatigability or incoordination.

3.  A separate evaluation for the scar of the right knee is 
warranted.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for a back disability.  
38 U.S.C.A. § 1110, 1131, 5107(a) (West 1991).

2.  The veteran's claim for an increased evaluation for the 
service-connected right knee disability must be denied.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.655(a) & (b) 
(1999).

3.  A separate disability evaluation for a right knee scar 
may be assigned.  38 C.F.R. §§ 4.14, 4.25(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a low back 
disability

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A review of the service medical records revealed no evidence 
of any complaints of or treatment for a back disorder.  The 
separation examination conducted in September 1993 was 
negative for any indication of a back disorder.

The veteran was examined by VA in July 1994.  He stated that 
he has pain which comes and goes, especially whenever he 
bends over or stands too long.  The objective examination 
noted that he walked with a normal gait and posture.  There 
were no bone or joint deformities, and there was no soft 
tissue swelling, redness or increased heat.  Forward flexion 
was to 90 degrees; extension was to 30 degrees; lateral 
flexion was to 45 degrees to the left and to 40 degrees to 
the right; and rotation was to 45 degrees on the left and to 
50 degrees on the right.  Straight leg raises were to 90 
degrees bilaterally.  Ankle deep tendon reflexes were 2+ 
bilaterally and knee deep tendon reflexes were 3+ 
bilaterally.  An x-ray was normal.  The diagnosis was history 
of low back syndrome.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, there is no evidence that the veteran 
currently has a back disability.  Therefore, it is found that 
there is no evidence of the existence of a current 
disability.  Moreover, there is no indication of any injury 
in service; thus, there is no evidence of the existence of an 
injury in service.  Finally, no opinion has been rendered to 
indicate that any of his subjective complaints are related to 
his period of service.  Therefore, it is found that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a low back disability.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  An increased evaluation for the 
service-connected right knee disability

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1999).

In the instant case, the veteran has requested that an 
increased evaluation be assigned to his service-connected 
right knee disability.  He was last examined by VA in July 
1994.  However, there was no indication as to whether there 
was evidence of functional loss due to pain or during flare-
ups, weakness, fatigability or incoordination.  Therefore, in 
July 1997, the case was referred for further orthopedic 
examination.  This examination was scheduled for August 1997; 
the veteran failed to report.  In September 1998, the RO sent 
a letter to the veteran, at two addresses of record, 
requesting that he indicate whether he was willing to report 
for an examination.  He failed to respond.

After a careful review of the record, it is found that an 
increased evaluation has not been shown to be warranted.  
Initially, it is noted that an additional examination is 
absolutely necessary in this case in order to determine the 
current nature and degree of severity of the right knee 
disorder.  This information is needed in order to ascertain 
entitlement to the benefit sought on appeal.  Unfortunately, 
the RO and his representative have been unable to locate the 
veteran or get a response from him.  Attempts have been made 
to contact him at the two addresses he provided.  The RO's 
inability to schedule the needed examination has been solely 
due to the veteran's failure to keep VA apprised of his 
whereabouts.  If he does not do so, "...there is no burden on 
the part of VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, it 
is concluded that the RO has made every effort to obtain the 
necessary information.  Under these circumstances, 38 C.F.R. 
§ 3.655(b) directs that the claim for an increased evaluation 
will be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for an increased 
evaluation.


III.  Entitlement to a separate 
evaluation for a right knee scar

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to muscles, nerves, and joints of an extremity may overlap to 
a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Dyspnea, 
tachycardia, nervousness, fatigability, etc., may result from 
many causes; some may be service connected, others, not.  
Both the use of manifestations not resulting from service 
connection disease or injury in establishing the service 
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).

However, disability can be assigned a separate disability 
evaluation under different diagnostic codes, providing that 
the symptomatology so rated is not duplicative or 
overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Therefore, the veteran's right knee will be rated under 
38 C.F.R. Part 4, Code 5257 (1999), which refers to 
impairment of the knee joint and 38 C.F.R. Part 4, Codes 7803 
and 7804, which refers to scars.  Such a separate evaluation 
is permissible given that the symptomatology addressed by 
these disability codes is not duplicative, and is warranted 
by the facts of this case.  38 C.F.R. § 4.25 (1999).  

According to 38 C.F.R. Part 4, Codes 7803 and 7804 (1999), a 
10 percent disability evaluation is warranted for scars which 
are poorly nourished with repeated ulceration or are tender 
and painful on objective demonstration.  

After a careful review of the evidence of record, it is 
determined that a noncompensable evaluation is justified for 
the now service-connected right knee scar.  The VA 
examination conducted in July 1994 indicated that the scar 
was well  healed.  There was no evidence that this scar was 
poorly nourished with repeated ulceration or was tender and 
painful on objective demonstration.  Therefore, a 
noncompensable evaluation is warranted.


ORDER

Service connection for a low back disorder is denied.

An increased evaluation for the service-connected right knee 
disability is denied.

A separate noncompensable disability evaluation for a scar of 
the right knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

